DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.

Allowable Subject Matter
Claims 1, 3, 5-13, 15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a communication method, comprising: determining a BP and a second BP; receiving a first TB from a network device; and when the first BP and the second BP correspond to a same numerology: determining a sum of a bandwidth of the first BP and a bandwidth of the second BP; and subtracting a bandwidth of an overlapping part between the first BP and the second BP from the sum to determine a size of a resource block group allocated to the first TB, wherein the first TB is mapped onto the first BP and the second BP and a physical resource block index 
Applicant’s independent claim 1 recites, inter alia, “when the first BP and the second BP correspond to a same numerology: determining a sum of a bandwidth of the first BP and a bandwidth of the second BP; and subtracting a bandwidth of an overlapping part between the first BP and the second BP from the sum to determine a size of a resource block group (RBG) allocated to the first TB”. Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggest by the prior art.
Accordingly, applicant’s claims 1, 3, 5-13, 15 and 17-20 are allowed for these reasons and for the reasons recited by applicant in the Applicant’s Arguments/Remarks filed on 07/19/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2018/0343154) teaches method for scheduling data channel using various BWPs in NR.

Xue et al. (US 2018/0049203) teaches method for determining RBG size based on bandwidth part configuration.
Baldemair et al. (US 2021/0211343) teaches numerology dependent physical uplink control channel structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413